Order entered September 17, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00565-CV

             VERNAESHA COMPTON AND SHEILA COMPTON, Appellants

                                                 V.

                         DALLAS HOUSING AUTHORITY, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-01611-D

                                             ORDER
       The reporter’s record in this appeal has not been filed because appellants have not

requested it. By letter dated July 27, 2018, we directed appellants to file written verification they

had requested the record. See TEX. R. APP. P. 37.3(c). Although we cautioned them that failure

to comply could result in the appeal being submitted without the reporter’s record, they have not

complied. Accordingly, we ORDER the appeal submitted without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellants to file their brief no later

than October 16, 2018.




                                                       /s/    DAVID EVANS
                                                              JUSTICE